Exhibit 10.5

 

 

 

 

 

AMETEK, INC.

2004 EXECUTIVE DEATH BENEFIT PLAN

 

 

Amended and Restated Effective January 1, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1. Purpose and Effective Date

     1   

        1.01.

  

Purpose

     1   

        1.02.

  

Effective Date

     1   

Article 2. Definitions and Construction

     2   

        2.01.

  

Definitions

     2   

        2.02.

  

Construction

     5   

Article 3. Eligibility and Participation

     6   

        3.01.

  

Eligibility and Participation

     6   

        3.02.

  

Change in Employment Status

     6   

Article 4. Retirement Benefit

     7   

        4.01.

  

Nature of Benefit

     7   

        4.02.

  

Accounts

     7   

        4.03.

  

Timing of Credits; Withholding

     9   

        4.04.

  

Vesting of Accounts

     9   

        4.05.

  

Statement of Accounts

     9   

Article 5. Death Benefit

     10   

        5.01.

  

Nature of Benefit

     10   

        5.02.

  

Benefit Amounts

     10   

        5.03.

  

Vesting of Death Benefit

     10   

        5.04.

  

Forfeiture

     10   

Article 6. Payment of Plan Benefits

     12   

        6.01.

  

Timing of Benefit Payments

     12   

        6.02.

  

Form of Payment

     13   

        6.03.

  

Administrative Acceleration or Delay of Payment

     13   

        6.04.

  

Withholding

     14   

        6.05.

  

Payment to Guardian

     14   

        6.06.

  

Effect of Payment

     14   

Article 7. Beneficiary Designation

     15   

        7.01.

  

Beneficiary Designation

     15   

        7.02.

  

Changing Beneficiary

     15   

        7.03.

  

No Beneficiary Designation

     15   

Article 8. Administration

     16   

        8.01.

  

Committee; Duties

     16   

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Table of Contents  



--------------------------------------------------------------------------------

        8.02.

  

Agents

     16   

        8.03.

  

Binding Effect of Decisions

     16   

        8.04.

  

Indemnity of Committee

     16   

        8.05.

  

Election of Committee After Change in Control

     16   

Article 9. Claims Procedure

     17   

        9.01.

  

Claim

     17   

        9.02.

  

Denial of Claim

     17   

        9.03.

  

Review of Claim

     17   

        9.04.

  

Final Decision

     17   

        9.05.

  

Claims for Disability Benefits

     18   

Article 10. Amendment and Termination of Plan

     19   

        10.01.

  

Amendment

     19   

        10.02.

  

Company’s Right to Terminate

     19   

Article 11. Miscellaneous

     20   

        11.01.

  

Hypothetical Accounts

     20   

        11.02.

  

Company Obligation

     20   

        11.03.

  

Trust Fund

     20   

        11.04.

  

Nonassignability

     20   

        11.05.

  

Not a Contract of Employment

     21   

        11.06.

  

Protective Provisions

     21   

        11.07.

  

Governing Law

     21   

        11.08.

  

Severability

     21   

        11.09.

  

Headings

     21   

        11.10.

  

Notice

     21   

        11.11.

  

Successors

     22   

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Table of Contents  



--------------------------------------------------------------------------------

ARTICLE 1.  PURPOSE AND EFFECTIVE DATE

 

1.01. Purpose.

This AMETEK, Inc., 2004 Executive Death Benefit Plan (the “Plan”) is intended to
provide an additional benefit to a select group of management and highly
compensated employees of AMETEK, Inc., and certain of its subsidiaries, either
in the form of a Retirement Benefit (as set forth in Article 4) or in the form
of a Death Benefit (as set forth in Article 5), but not both. If a Participant
retires from the Company after attaining early or normal retirement eligibility,
he will receive a Retirement Benefit equal to the value of an Account maintained
for the Participant under the Plan. In contrast, if a Participant dies while
actively employed by the Company and otherwise eligible to participate in the
Plan (or after suffering a disability but before attaining eligibility for
normal retirement), his Beneficiary(ies) will receive a Death Benefit in the
form of fixed monthly installment payments until the month during which the
Participant would have attained age 80.

The Retirement Benefit and the Death Benefit are mutually exclusive: no Death
Benefit will be paid on behalf of a Participant who receives a Retirement
Benefit, and no Retirement Benefit will be paid on behalf of a Participant if a
Death Benefit is paid on that Participant’s behalf. A Participant who Separates
from Service (not on account of his death or Disability) before attaining early
or normal retirement eligibility will not receive any benefit under the Plan and
no Plan benefit will be paid on his behalf, unless the Participant is
involuntarily terminated within two years following a Change in Control of the
Company.

 

1.02. Effective Date.

The Plan is effective as of January 1, 2004, although this amendment and
restatement is effective January 1, 2017. Because no benefits under the Plan
were vested as of December 31, 2004, no benefits under the Plan are treated as
grandfathered for purposes of section 409A of the Code.

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 1  



--------------------------------------------------------------------------------

ARTICLE 2.  DEFINITIONS AND CONSTRUCTION

 

2.01. Definitions.

For the purpose of this Plan, the following terms shall have the meanings set
forth below, unless the context clearly indicates otherwise:

 

  (a) Account.  “Account” means the hypothetical account maintained on the books
of the Company, used solely to calculate the Retirement Benefit payable to each
Participant under this Plan, as set forth in Section 4.02.

 

  (b) Article.  “Article” means an article of the Plan.

 

  (c) Beneficiary.  “Beneficiary” means the person, persons or entity as
designated by the Participant, entitled under Article 7 to receive any Plan
benefits payable after the Participant’s death.

 

  (d) Board.  “Board” means the Board of Directors of AMETEK, Inc.

 

  (e) Change in Control.  A “Change in Control” shall occur if:

 

  (1) Any one Person or more than one Person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires ownership of
stock of the Company that, together with the stock held by such Person or group
of Persons, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Company. However, if such Person or group
of Persons is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Company before this transfer of
the Company’s stock, the acquisition of additional stock by the same Person or
group of Persons shall not be considered to cause a Change in Control of the
Company; or

 

  (2) Any one Person or more than one Person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or group of Persons) ownership of stock of the
Company possessing 30 percent or more of the total voting power of the stock of
the Company. However, if such Person or group of Persons is considered to own
30 percent or more of the total voting power of the stock of the Company before
this acquisition, the acquisition of additional control or stock of the Company
by the same Person or group of Persons shall not cause a Change in Control of
the Company; or

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 2  



--------------------------------------------------------------------------------

  (3) A majority of members of the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board before the date of the
appointment or election; or

 

  (4) Any one Person or more than one Person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or group of Persons) assets from the Company that
have a total gross fair market value equal to substantially all but in no event
less than 40 percent of the total fair market value of all assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. A transfer of assets by the Company will not result
in a Change in Control under this Section 2.01(e)(4), if the assets are
transferred to:

 

  (A) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

  (B) An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the Company immediately after the transfer
of assets;

 

  (C) A Person or more than one Person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or

 

  (D) An entity, at least 50 percent of the total value or voting power of which
is owned directly or indirectly, by a person of group of persons described in
Section 2.01(e)(4)(C), above.

For purposes of this Section 2.01(e), no acquisition, either directly or
indirectly, by the Participant, his affiliates and associates, the Company, any
subsidiary of the Company, any employee benefit plan of the Company or of any
subsidiary of the Company, or any person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such employee
benefit plan shall constitute a Change in Control.

For purposes of this Section 2.01(e), the following terms shall have the
meanings set forth below:

 

  (1) “Company” shall mean AMETEK, Inc., except that, if a Participant is
employed by a majority-controlled subsidiary of the Company, for purposes of
Sections 2.01(e)(1), 2.01(e)(2), and 2.01(e)(4), “Company” shall mean such
subsidiary.

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 3  



--------------------------------------------------------------------------------

  (2) “Person” shall mean any individual or individuals other than the
Participant, his affiliates and associates, the Company, any subsidiary of the
Company, any employee benefit plan of the Company or of any subsidiary of the
Company, or any person or entity organized, appointed or established by the
Company for or pursuant to the terms of any such employee benefit plan.

 

  (f) Code.  “Code” means the Internal Revenue Code of 1986, as amended.

 

  (g) Committee.  “Committee” means the Committee appointed by the Board (or its
delegee) to administer the Plan pursuant to Article 8.

 

  (h) Company.  “Company” means AMETEK, Inc., a Delaware corporation, and any
directly or indirectly affiliated subsidiary corporations, any other affiliate
designated by the Board, or any successor to the business of any such entity.

 

  (i) Death Benefit.  “Death Benefit” means the benefit paid on behalf of a
Participant in accordance with Article 5.

 

  (j) Determination Date.  “Determination Date” means the last business day of
each Plan Year.

 

  (k) Disability.  “Disability” means a medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months that
(1) renders a Participant unable to engage in any substantial gainful activity
or (2) results in a Participant receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company. The Committee shall determine the existence
of Disability, in its sole discretion, and may rely on advice from a medical
examiner satisfactory to the Committee in making the determination. A
Participant will also be considered disabled if he has been determined to be
totally disabled by the Social Security Administration. The term “Disability” is
intended to comply with section 409A(a)(2)(C) of the Code and shall be
interpreted to permit a Participant to take a distribution in any circumstance
that would be permitted under section 409A(a)(2)(C) of the Code.

 

  (l) Early Retirement.  “Early Retirement” means the Separation from Service
with the Company by the Participant after attaining age fifty-five (55) with at
least five (5) Years of Service and before attaining age sixty-five (65).

 

  (m) ERISA.  “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

  (n)

Life Insurance Policies.  “Life Insurance Policies” means the life insurance
policies maintained by the Company for the purpose of measuring the Retirement
Benefits, if any, payable under this Plan. Such Life Insurance Policies shall be
owned by and payable to the Company; the Participants shall have no rights or
interest in the Policies or any benefits from the Policies, even if a Policy is
payable

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 4  



--------------------------------------------------------------------------------

  upon the death of the Participant. The Life Insurance Policies shall be used
solely as method to measure the Retirement Benefits, if any, payable under this
Plan, and the Participants shall have no greater interest in any benefit under
this Plan than that of an unsecured creditor of the Company.

 

  (o) Limited Participant.  “Limited Participant” means a Participant whose
benefits under the Plan are limited pursuant to Section 3.02 after the Committee
determines that the Participant’s employment position is no longer at a level
that warrants full participation in the Plan.

 

  (p) Normal Retirement.  “Normal Retirement” means the Separation from Service
with the Company of the Participant on or after attaining age sixty-five (65),
or as otherwise determined by the Board in its sole discretion.

 

  (q) Participant.  “Participant” means any employee who is eligible and has
become a participant pursuant to Section 3.01. Such employee shall remain a
Participant in this Plan until such time as all benefits payable under this Plan
have been paid in accordance with the provisions hereof.

 

  (r) Plan.  “Plan” means this AMETEK, Inc., 2004 Executive Death Benefit Plan,
as it may be amended from time to time.

 

  (s) Plan Year.  “Plan Year” means the calendar year.

 

  (t) Retirement Benefit.  “Retirement Benefit” means the account-based benefit
payable to a Participant at Early Retirement or Normal Retirement, as described
in Article 4.

 

  (u) Section.  “Section” means a section of the Plan.

 

  (v) Separation from Service.  “Separation from Service” or “Separates from
Service” means separation from service from the Company within the meaning of
section 409A of the Code.

 

  (w) Year of Service.  “Year of Service” means the 12-month period following
the date that the Participant first performs an hour of service for the Company
and each consecutive 12-month period following the anniversary of that date that
is completed before the Participant Separates from Service.

 

2.02. Construction.

For purposes of the Plan, unless the contrary is clearly indicated by the
context,

 

  (a) the use of the masculine gender shall also include within its meaning the
feminine and vice versa,

 

  (b) the use of the singular shall also include within its meaning the plural
and vice versa, and

 

  (c) the word “include” shall mean to include without limitation.

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 5  



--------------------------------------------------------------------------------

ARTICLE 3.  ELIGIBILITY AND PARTICIPATION

 

3.01. Eligibility and Participation.

Eligibility to participate in the Plan shall be limited to that select group of
management and/or highly compensated employees of the Company whom the Committee
designated as eligible to participate in the Plan as of January 1, 2004.
Eligibility and participation shall be frozen to new participants after that
date.

 

3.02. Change in Employment Status.

If the Committee determines that a Participant’s position is no longer at a
level that warrants reward through participation in this Plan, but does not
terminate the Participant’s employment with Company, the Participant shall
become a Limited Participant whose benefits under this Plan shall be limited to
the Account balance as of the date so specified by the Committee, which shall be
adjusted each subsequent year that the Participant remains an active employee of
the Company (and does not again become employed in a position that warrants full
participation in the Plan) by the lesser of (a) the amount of the Annual
Allocation that the Participant would have received had he remained in his
former position or (b) the interest that the Participant would have received had
he terminated his employment.

If the Committee determines that a Participant’s position has risen to a level
that warrants additional reward under the Plan, the Committee may, in its sole
discretion, adjust the Participant’s benefits under this Plan pursuant to
Section 4.02(a)(1) by increasing the Participant’s Percentage Allocation for
that Plan Year and any subsequent year.

If the Committee, in its sole discretion, determines that the Participant no
longer qualifies as a member of a select group of management or highly
compensated employees, as determined in accordance with ERISA, the Committee
may, in its sole discretion, take such action as it deems necessary to preserve
the status of the Plan as a “top hat” plan under ERISA.

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 6  



--------------------------------------------------------------------------------

ARTICLE 4.  RETIREMENT BENEFIT

 

4.01. Nature of Benefit.

A Participant’s Retirement Benefit under the Plan shall be equal to the value of
an Account that shall be maintained for his benefit on the Company’s records. A
Participant’s Account shall be only hypothetical in nature, and nothing in this
Plan shall be construed to grant any rights or interests in any asset of the
Company, including the Life Insurance Policies, to any Participant. The Life
Insurance Policies (even if payable on the death of the Participant) are used
solely as a method to measure the Annual Allocations to be added to
Participants’ accounts. The Participants shall at all times remain general,
unsecured creditors of the Company with respect to the benefits payable under
this Plan.

The Retirement Benefit under the Plan is mutually exclusive with the Death
Benefit under the Plan (which is described in Article 5). No Retirement Benefit
shall be paid to or on behalf of any Participant if a Death Benefit has been or
will be paid on behalf of such Participant.

 

4.02. Accounts.

The Company shall maintain a hypothetical account on behalf of each Participant
in the Plan. The opening balance in each Participant’s Account shall be zero
dollars, and the balance in each Participant’s Account shall increase or
decrease each year as follows—

 

  (a) Annual Allocations.  Each Participant shall receive an Annual Allocation
on each Determination Date on which the Participant is either (1) actively
employed by the Company and otherwise eligible to participate in the Plan,
(2) an inactive employee of the Company by reason of a Disability and not yet
eligible for Normal Retirement, or (3) a former employee who terminated service
with the Company under the Early or Normal Retirement provisions and has not yet
had payments commence under this Plan. As provided in Section 3.02, if the
Participant is actively employed by the company as a Limited Participant, the
Participant shall receive an Annual Allocation only if the amount of the Annual
Allocation is less than the amount of interest he could receive pursuant to
Section 4.02(b).

The amount of the Annual Allocation for each Participant entitled to receive an
Annual Allocation shall be the product of the Participant’s Percentage
Allocation and the Aggregate Policy Gain for the Plan Year that ends on the
applicable Determination Date. For this purpose—

 

  (1) A Participant’s “Percentage Allocation” means the percentage identified
for such Participant in a separate writing at the time he commences
participation in the Plan. Once a Participant’s Percentage Allocation is
established, it shall not be changed unless the Participant is notified in
writing that his Percentage Allocation is being changed because—

 

  (A) the Participant’s employment responsibilities have changed such that an
adjustment of the Participant’s Percentage Allocation is warranted to reflect
the Participant’s new level of responsibilities; or

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 7  



--------------------------------------------------------------------------------

  (B) the number of Participants in the Plan or the Life Insurance Policies have
changed or are about to change in such a manner that it is necessary to modify
the Participant’s Percentage Allocation in order to maintain his level of
benefits.

If an individual ceases to be eligible to receive an Annual Addition (by reason
of Separation from Service, death, or otherwise), his Percentage Allocation for
all years after he ceases to be eligible to receive an Annual Addition shall
revert to the Company and shall not be reallocated among some or all of the
remaining Plan Participants unless the Committee determinates that a
reallocation is appropriate.

 

  (2) The “Aggregate Policy Gain” for any given Plan Year means the sum of—

 

  (A) the annual gains or losses on all of the Life Insurance Policies
determined as of the most recent policy anniversary date of each of the Life
Insurance Policies in accordance with FASB Technical Bulletin 85-4, and

 

  (B) any death benefits received by the Company from the Life Insurance
Policies during the Plan Year, which are in excess of the sum of (1) and (2),
minus (3) where:

 

  (1) equals the greater of the premiums paid or the cash value of the Life
Insurance Policy related to the deceased Participant as of the most recent
Determination Date;

 

  (2) equals the present value of the benefits to be received under this Plan by
the deceased Participant’s beneficiaries, as determined by the Committee in its
sole discretion; and,

 

  (3) equals the Account balance of the deceased Participant as of the most
recent Determination Date.

(By way of example: if the anniversary date of a Life Insurance Policy is
December 28th, the gain/loss on the policy will be determined as of each
December 27th; the amount of that gain/loss shall be added to the gain/loss of
all other listed policies to determine the Aggregate Policy Gain on December
31st, the end of the Plan Year. Such amount will then be used to determine the
Annual Allocation as of December 31st. If, in that same year, a death benefit of
$500,000 has been paid to the Company as a result of the death of an insured
Participant, the cash value on that Participant’s policy as of the most recent
Determination Date was $100,000, the Participant’s Account balance at that time
was $50,000, and the Committee determines that, under the terms of this Plan,
the beneficiaries of that Participant are entitled to a benefit of $300,000 on a
present value basis, then $150,000 shall be included in the Aggregate Policy
Gain.)

 

  (b)

Interest.  Each Participant shall receive interest on each Determination Date on

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 8  



--------------------------------------------------------------------------------

  which he does not receive an Annual Allocation. The amount of interest for
each such Participant shall be the product of the Participant’s Account balance
on the applicable Determination Date and the interest rate in effect under
section 417(e) of the Code on such Determination Date.

 

  (c) Distributions.  Each Account shall be reduced by the amount of each
benefit payment made from that Account since the prior Determination Date.

 

4.03. Timing of Credits; Withholding.

Any Annual Allocations, interest, and distributions shall be credited to (or
debited from) the appropriate Account at the time and as provided by the
Committee. Any withholding of taxes or other amounts that is, in the discretion
of the Committee, required by local, state or federal law shall be withheld from
amounts otherwise payable to the Participant to the maximum extent possible, and
any remaining amount shall reduce the amount credited to the Participant’s
Account in a manner specified by the Committee.

 

4.04. Vesting of Accounts.

Each Participant shall become 100% vested in his Account upon the earliest to
occur of the following—

 

  (a) Separation from Service with the Company pursuant to either an Early
Retirement or a Normal Retirement;

 

  (b) dying while actively employed by the Company as a Limited Participant; or

 

  (c) incurring an involuntary Separation from Service from the Company for any
reason within the two-year period immediately following a Change in Control.

A Participant whose employment terminates for any reason before he has become
100% vested in his Account in accordance with this Section 4.04 (including the
Participant’s death while actively employed by the Company (as other than a
Limited Participant) or while disabled and not yet eligible for Normal
Retirement) shall forfeit his entire interest in his Account. If a Participant
dies while actively employed by the Company, he shall receive a Death Benefit
pursuant to Article 5, except that a Participant who dies while actively
employed by the Company as a Limited Participant shall receive a Retirement
Benefit pursuant to Section 3.02 and not a Death Benefit.

 

4.05. Statement of Accounts.

The Committee shall give to each Participant a statement showing the balance in
the Participant’s Account on an annual basis.

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 9  



--------------------------------------------------------------------------------

ARTICLE 5.  DEATH BENEFIT

 

5.01. Nature of Benefit.

A Participant’s Death Benefit under the Plan shall be a series of equal monthly
installment payments that are payable if the Participant dies (a) while actively
employed by the Company if the Participant is not a Limited Participant at the
time of his death or (b) before reaching eligibility for Normal Retirement if
the Participant has a Disability. A Participant’s right to a Death Benefit shall
not be construed to grant any rights or interests in any asset of the Company,
including the Life Insurance Policies, to any Participant. The Life Insurance
Policies (even if payable on the Participant’s death) are used solely as a
method to measure the Annual Allocations to be added to Participants’ Accounts
for purposes of valuing their Retirement Benefits and have no relationship with
the Death Benefit provided under the Plan. The Participants shall at all times
remain general, unsecured creditors of the Company with respect to the benefits
payable under this Plan.

The Death Benefit under the Plan is mutually exclusive with the Retirement
Benefit under the Plan (as described in Article 4). No Death Benefit shall be
paid on behalf of any Participant if a Retirement Benefit has been or will be
paid to or on behalf of such Participant.

 

5.02. Benefit Amounts.

The Death Benefit payable upon the death of a Participant shall be a monthly
benefit equal to either--

 

  (a) four thousand, one hundred sixty-six dollars and sixty-seven cents
($4,166.67) per month, or

 

  (b) eight thousand, three hundred thirty-three dollars and thirty-three cents
($8,333.33) per month,

in each case, beginning in the month after the month during which the
Participant dies and ending in the month during which the Participant would have
attained age eighty (80). The amount of a Participant’s Death Benefit shall be
identified for the Participant in a separate writing at the time he commences
participation in the Plan. Once the amount of a Participant’s Death Benefit is
established, it shall not be changed unless the Participant is notified in
writing.

 

5.03. Vesting of Death Benefit.

Each Participant shall become 100% vested in his Death Benefit upon his death
(a) while actively employed by the Company if the Participant is not a Limited
Participant at the time of his death or (b) before reaching eligibility for
Normal Retirement if the Participant has a Disability.

 

5.04. Forfeiture.

 

  (a)

Any portion of a Participant’s Death Benefit that does not vest in accordance
with

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 10  



--------------------------------------------------------------------------------

  Section 5.03 shall be forfeited on the date the Participant Separates from
Service or dies, whichever occurs earlier, except that a Participant who has a
Disability shall not forfeit his Death Benefit before Normal Retirement.

 

  (b) The Participant’s entire Death Benefit shall be forfeited if a Retirement
Benefit becomes payable to or on the behalf of the Participant in accordance
with Article 4.

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 11  



--------------------------------------------------------------------------------

ARTICLE 6.  PAYMENT OF PLAN BENEFITS

 

6.01. Timing of Benefit Payments.

 

  (a) Retirement Benefit.

 

  (1) Retirement.  A Participant who Separates from Service with the Company
pursuant to an Early Retirement or Normal Retirement shall receive his
distribution on the first day of the month coincident with or next following the
later of (A) the date that the Participant attains age sixty-five (65) or (B)
the first date that is more than six (6) months after the date of the
Participant’s Separation from Service, provided that if the Participant dies
after Separation from Service on or after attaining age 65 and before the date
that is six (6) months after the date of the Participant’s Separation from
Service, the Retirement Benefit shall be paid on the first day of the month
coincident with or next following the date of the Participant’s death. The
Participant may request a later distribution in accordance with Section 6.02(a).
If a Participant requests a later distribution, Annual Allocations shall be
credited to his Account in accordance with Section 4.02(a) until he begins to
receive his distribution, and then interest shall be credited to his Account in
accordance with Section 4.02(b) until his Account is fully distributed.

 

  (2) Disability.  A Participant who has suffered a Disability before his
eligibility for Normal Retirement shall receive the Retirement Benefit on the
first day of the month coincident with or next following the date that the
Participant attains age sixty-five (65). The Participant may request a later
distribution in accordance with Section 6.02(a). If a Participant requests a
later distribution, interest shall be credited to his Account in accordance with
Section 4.02(b) until his Account is fully distributed.

 

  (3) Change in Control.  A Participant whose employment is involuntarily
terminated for any reason within two (2) years following a Change in Control
shall receive his distribution on the first day of the month coincident with or
next following the date that is six (6) months after the date of his Separation
from Service, provided that if the Participant dies after Separation from
Service and before the date that is six (6) months after the date of the
Participant’s Separation from Service, the Retirement Benefit shall be paid on
the first day of the month coincident or next following the date of the
Participant’s death.

 

  (4) Death of a Limited Participant.  The Beneficiaries of a Participant who is
actively employed as a Limited Participant on the date of his death shall
receive the Limited Participant’s Account balance in the form of a lump sum on
the first day of the month coincident with or next following the date of the
Limited Participant’s death.

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 12  



--------------------------------------------------------------------------------

  (b) Death Benefit.

The Death Benefit payable on behalf of a Participant shall be paid monthly
beginning on the first day of the month coincident with or next following the
date on which the Participant dies.

 

6.02. Form of Payment.

 

  (a) Retirement Benefit.

The Retirement Benefit payable to any Participant shall be paid in a lump sum
unless the Participant elects to receive his Retirement Benefit in annual
installments or in the form of a lump sum on a date later than the date provided
under Section 6.01(a)(1) or Section 6.01(a)(2) and such election—

 

  (1) is not effective until at least twelve (12) months after the date on which
the election is made,

 

  (2) defers the first payment with respect to which such election is made for a
period of not less than five (5) years from the date such payment would
otherwise have been made,

 

  (3) is not made less than twelve (12) months before the date of the first
scheduled payment,

 

  (4) does not result in the Participant’s Retirement Benefit commencing after
the later of (A) the Participant’s Separation from Service or (B) the
Participant’s attaining age 70; and

 

  (5) does not result in any part of a Participant’s Retirement Benefit being
paid after the earlier of (A) the fifteenth (15th) year after the Participant’s
Separation from Service or (B) the Participant’s attaining age 85.

If the Participant dies after his retirement under this Plan, the Company shall
pay to the Participant’s Beneficiaries the remaining unpaid Account balance at
the same time and in the same manner as if the Participant had survived.

 

  (b) Death Benefit.

The Death Benefit payable on behalf of any Participant shall be paid in equal
monthly installments that begin as provided in Section 6.01(b) and end in the
month in which the Participant would have attained age 80.

 

6.03. Administrative Acceleration or Delay of Payment.

A payment is treated as being made on the date that it is due under the Plan if
the payment is made (a) no earlier than thirty (30) days before the due date
specified by the Plan or (b) on a date later than the due date specified by the
Plan that is either (1) in the same Plan Year (for a payment whose specified due
date is on or before September 30) or (2) by the fifteenth

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 13  



--------------------------------------------------------------------------------

(15th) day of the third calendar month following the date specified by the Plan
(for a payment whose specified due date is on or after October 1).

 

6.04. Withholding.

The Company shall withhold from any payment made pursuant to this Plan any taxes
the Company reasonably believes are required to be withheld from such payments
under local, state, or federal law.

 

6.05. Payment to Guardian.

If a Plan benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of the property, the Committee may
direct payment to the guardian, legal representative or person having the care
and custody of such minor, incompetent or person. The Committee may require
proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution. Such distribution shall completely discharge
the Committee and Company from all liability with respect to such benefit.

 

6.06. Effect of Payment.

The full payment of the applicable benefit under this Article 6 shall completely
discharge all obligations on the part of the Company to the Participant (and the
Participant’s Beneficiary) with respect to the operation of this Plan, and the
Participant’s (and Participant’s Beneficiary’s) rights under this Plan shall
terminate.

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 14  



--------------------------------------------------------------------------------

ARTICLE 7.  BENEFICIARY DESIGNATION

 

7.01. Beneficiary Designation.

Each Participant shall have the right, at any time prior to complete
distribution of the Participant’s vested Account, to designate one (1) or more
persons or entity as Beneficiary (both primary as well as secondary) to whom
benefits under this Plan shall be paid in the event of the Participant’s death.
Each Beneficiary designation shall be in a written form prescribed by the
Committee and shall be effective only if filed with the Committee during the
Participant’s lifetime.

 

7.02. Changing Beneficiary.

Any Beneficiary designation may be changed without the consent of the previously
named Beneficiary by the filing of a new Beneficiary designation with the
Committee during the Participant’s lifetime.

 

7.03. No Beneficiary Designation.

If any Participant fails to designate a Beneficiary in the manner provided
above, if the designation is void, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant’s benefits, the Participant’s Beneficiary shall be the person
in the first of the following classes in which there is a survivor:

 

  (a) the Participant’s surviving spouse;

 

  (b) the Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leaves surviving issue, then such issue
shall take by right of representation the share the deceased child would have
taken if living; or

 

  (c) the Participant’s estate.

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 15  



--------------------------------------------------------------------------------

ARTICLE 8.  ADMINISTRATION

 

8.01. Committee; Duties.

This Plan shall be administered by the Committee, which shall consist of not
less than three (3) persons, who may also be Participants in this Plan, and are
named as the initial Committee in this Plan or as subsequently appointed by the
Board or its delegee, except in the event of a Change in Control as provided in
Section 8.05 below. The Committee shall have the full discretionary authority to
(a) make, amend, interpret and enforce all appropriate rules and regulations for
the administration of the Plan and decide or resolve any and all questions,
including interpretations of the Plan, as they may arise in such administration,
and (b) establish and maintain an investment policy for the Life Insurance
Policies, select appropriate investment options to implement the investment
policy, monitor the performance of such investment options, and change the
selection of investment options from time to time in a manner consistent with
the objectives of the investment policy. A Committee member who is also a
Participant in this Plan shall be prohibited from voting on any matter which
may, in the opinion of the balance of the Committee, directly affect the
Committee member’s rights or benefits under this Plan. A majority vote of the
Committee members permitted to vote shall control any decision.

 

8.02. Agents.

The Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
counsel who may be counsel to the Company.

 

8.03. Binding Effect of Decisions.

The decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having any interest in the Plan.

 

8.04. Indemnity of Committee.

The Company shall indemnify and hold harmless the members of the Committee
against any and all claims, loss, damage, expense (including counsel fees) or
liability (including any amounts paid in settlement of any claim or any other
matter with the consent of the Board) arising from any action or failure to act
with respect to this Plan on account of such member’s service on the Committee,
except in the case of gross negligence or willful misconduct.

 

8.05. Election of Committee After Change in Control.

After a Change in Control, vacancies on the Committee shall be filled by
majority vote of the remaining Committee members and Committee members may be
removed only by such a vote. If no Committee members remain, a new Committee
shall be elected by majority vote of the Participants in the Plan immediately
preceding such Change in Control. No amendment shall be made to Article 8 or
other Plan provisions regarding Committee authority with respect to the Plan
without prior approval by the Committee.

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 16  



--------------------------------------------------------------------------------

ARTICLE 9.  CLAIMS PROCEDURE

 

9.01. Claim.

Any person or entity claiming a benefit under the Plan (hereinafter referred to
as “Claimant”) shall present the request in writing to the Corporate Human
Resources Department, which shall respond in writing as soon as practical, but
not later than ninety (90) days after receipt of the claim, unless the Corporate
Human Resources Department notifies the Claimant that special circumstances
require an additional period of time (not to exceed 90 days) to review the claim
properly.

 

9.02. Denial of Claim.

If the claim or request is denied, the written notice of denial shall state:

 

  (a) the reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

 

  (b) a description of any additional material or information required and an
explanation of why it is necessary; and

 

  (c) an explanation of the Plan’s claim review procedure, including a statement
of the Claimant’s right to bring a civil action under section 502(a) of ERISA if
the claim is denied (in whole or in part) on appeal.

 

9.03. Review of Claim.

Any Claimant whose claim or request is denied or who has not received a response
within the time limits set forth above may request a review by notice given in
writing to the Committee. Such request must be made within sixty (60) days after
receipt by the Claimant of the written notice of denial, or, in the event
Claimant has not received a timely response, within 60 days after the date the
Corporate Human Resources Department was required to respond to the claim under
Section 9.01. The claim or request shall be reviewed by the Committee which may,
but shall not be required to, grant the Claimant a hearing. On review, the
claimant may have representation, examine pertinent documents, and submit issues
and comments in writing.

 

9.04. Final Decision.

The decision on review shall normally be made within sixty (60) days after the
Committee’s receipt of claimant’s claim or request. If an extension of time is
required for a hearing or other special circumstances, the Claimant shall be
notified and the time limit shall be one hundred twenty (120) days. The decision
shall be in writing and shall state the reasons and the relevant Plan
provisions. All decisions on review shall be final and bind all parties
concerned.

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 17  



--------------------------------------------------------------------------------

9.05. Claims for Disability Benefits.

To the extent required by law, the Committee shall develop alternative claims
procedures that shall apply with respect to claims for Disability benefits.

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 18  



--------------------------------------------------------------------------------

ARTICLE 10.  AMENDMENT AND TERMINATION OF PLAN

 

10.01. Amendment.

The Committee may at any time amend the Plan by written instrument executed by
all Committee members, notice of which shall be given to all Participants and to
any Beneficiary receiving installment payments, subject to the following:

 

  (a) Preservation of Account Balance.  No amendment shall reduce the amount
accrued in any Account as of the date such notice of the amendment is given.

 

  (b) Changes in Interest Rate.  No amendment shall retroactively reduce the
rate of interest which had been credited to a Participant’s Account.

 

  (c) Change in Control.  Notwithstanding the foregoing, the Plan may not be
amended in any material respect, except as is provided below in Section 10.02,
during the two (2) year period following a Change in Control.

 

10.02. Company’s Right to Terminate.

 

  (a) Termination.  The Committee may at any time partially or completely
terminate the Plan. Any such termination must be made by written instrument
executed by the Committee and approved by the Board. In the event of complete
termination, the Plan shall cease to operate and the Company shall have the
right to accelerate payments of any vested Retirement Benefit or Death Benefit
to the appropriate Participant or Beneficiary pursuant to Section 10.02(b).

 

  (b) Effect of Termination.  Upon the complete termination of the Plan by the
Committee and termination of all arrangements sponsored by the Company that
would be aggregated with the Plan under section 409A of the Code, the Company
shall have the right, in its sole discretion, and notwithstanding any elections
made by the Participant, to pay the Participant’s Retirement Benefit or Death
Benefit in the form of a lump sum, to the extent permitted under section 409A of
the Code. All payments that may be made pursuant to this Section 10.02(b), shall
be made no earlier than the thirteenth (13th) month and no later than the
twenty-fourth (24th) month after the termination of the Plan. If the Company
exercises its discretion to accelerate payments under this Section 10.02(b), it
shall not adopt any new arrangement that would have been aggregated with the
Plan under section 409A of the Code within three (3) years following the date of
the Plan’s termination.

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 19  



--------------------------------------------------------------------------------

ARTICLE 11.  MISCELLANEOUS

 

11.01. Hypothetical Accounts.

Each account and investment established under the Plan shall be hypothetical in
nature and shall be maintained for bookkeeping purposes only. The accounts
established under the Plan shall hold no actual funds or assets. Any liability
of the Company to any Participant, former Participant, or Beneficiary with
respect to a right to payment shall be based solely upon contractual obligations
created by the Plan. Neither the Company, the Board, nor any other person shall
be deemed to be a trustee of any amounts to be paid under the Plan. Nothing
contained in the Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship, between or among the Company, a Participant, or any other person.

 

11.02. Company Obligation.

The Company shall not be required to fund any obligations under the Plan. Except
as provided in Section 11.03, any assets that may be accumulated by the Company
to meet its obligations under the Plan shall for all purposes be part of the
general assets of the Company. To the extent that any Participant or Beneficiary
acquires a right to receive payments under the Plan for which the Company is
liable, such rights shall be no greater than the rights of any unsecured general
creditor of the Company.

 

11.03. Trust Fund.

The Company shall be responsible for the payment of all benefits provided under
the Plan. Before a Change in Control, at its discretion, the Company may
establish one (1) or more trusts, with such trustees as the Committee may
approve, for the purpose of assisting in the payment of such benefits. Following
a Change in Control, the Company shall establish one (1) or more trusts, with
such trustees as the Committee may approve, for the purpose of assisting in the
payment of such benefits, and shall fund such trust with the full amount
necessary to pay all benefits that are reasonably expected to be payable under
the Plan. Although such a trust may be irrevocable, its assets shall be held for
payment of all of the Company’s general creditors in the event of insolvency and
shall not be located or transferred outside of the United States. To the extent
any benefits provided under the Plan are paid from any such trust, the Company
shall have no further obligation to pay them. If not paid from the trust, such
benefits shall remain the obligation of Company. No assets of the trust or the
Company shall become restricted to provide benefits under the Plan in connection
with a change in the Company’s financial health.

 

11.04. Nonassignability.

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 20  



--------------------------------------------------------------------------------

of a Participant’s or any other person’s bankruptcy or insolvency, except that
the Committee may recognize a domestic relations order in accordance with
procedures that it may establish for this purpose.

 

11.05. Not a Contract of Employment.

This Plan shall not constitute a contract of employment between Company and the
Participant. Nothing in this Plan shall give a Participant the right to be
retained in the service of Company or to interfere with the right of the Company
to discipline or discharge a Participant at any time.

 

11.06. Protective Provisions.

A Participant will cooperate with the Company by furnishing any and all
information requested by the Company, in order to facilitate the payment of
benefits hereunder, and by taking such physical examinations as the Company may
deem necessary and taking such other action as may be requested by the Company.

 

11.07. Governing Law.

The Plan shall be construed and enforced in accordance with applicable federal
law and, to the extent not preempted by federal law, the laws of the
Commonwealth of Pennsylvania (without regard to the legislative or judicial
conflict of laws rules of any state or other jurisdiction).

 

11.08. Severability.

If any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity, or
unenforceability shall not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect. In addition, if
any provision of the Plan shall be found to violate section 409A of the Code or
otherwise result in benefits under the Plan being subject to income tax prior to
distribution, such provision shall be void and unenforceable, and the Plan shall
be administered without regard to such provision.

 

11.09. Headings.

Headings are inserted in this Plan for convenience of reference only and are to
be ignored in the construction of the provisions of the Plan.

 

11.10. Notice.

Any notice required or permitted under the Plan shall be sufficient if in
writing and hand delivered or sent by registered mail, certified mail, or
reputable overnight delivery service. Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail or overnight delivery, as
of the date shown on the postmark on the receipt for registration or
certification or on the records of the overnight delivery company. Mailed notice
to the Committee shall be directed to the Company’s address. Mailed notice to a
Participant or Beneficiary shall be directed to the individual’s last known
address in Company’s records.

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 21  



--------------------------------------------------------------------------------

11.11. Successors.

The provisions of this Plan shall bind and inure to the benefit of Company and
its successors and assigns. The term successors as used herein shall include any
corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Company, and successors of any such corporation or other
business entity.

 

 

 

 

AMETEK, INC.   BY:  

/s/ HENRY J. POLICARE

    Henry J. Policare  

DATE:  

February 14, 2017

 

ATTEST   BY:  

/s/ KATHRYN E. SENA

    Corporate Secretary  

 

 AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2017)   
Page 22  